TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2016



                                     NO. 03-14-00797-CV


                                 Darrell J. Harper, Appellant

                                                v.

           Texas Commission on Jail Standards and Anthony Mikesh, Appellees




        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on November 14, 2014. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.